63 U.S. 503 (1859)
22 How. 503
EDWARD KILBOURNE AND OTHERS
v.
THE STATE SAVINGS INSTITUTION OF ST. LOUIS, IN THE STATE OF MISSOURI.
Supreme Court of United States.

*504 Mr. Blair and Mr. Polk, for the defendants in error, moved to dismiss the writ, upon the ground that it was merely sued out for delay.
Mr. Justice WAYNE delivered the opinion of the court.
No question was raised upon the trial of this case in the court below, for the consideration of this court, nor have the plaintiffs in error, by counsel or otherwise, made one here. The writ of error was obviously sued out for delay. We direct the affirmance of the judgment and ten per cent. damages

ORDER.
It is now here ordered and adjudged by this court, that the judgment of the said District Court in this cause be and the same is hereby affirmed with costs and interest at the rate of ten per cent. per annum.